  Case: 1:20-cv-00062-JMB Doc. #: 5 Filed: 07/08/20 Page: 1 of 2 PageID #: 18



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

BYRON TERRELL SMITH, SR.,                        )
                                                 )
               Plaintiff,                        )
                                                 )
         v.                                      )         No. 1:20-cv-62 JMB
                                                 )
AMY ROSS,                                        )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. Plaintiff, proceeding pro se,

initiated this case on March 25, 2020, and filed a motion for leave to proceed informa pauperis.

The Court granted the motion, and reviewed the complaint pursuant to 28 U .S.C. § 1915(e)(2).

As fully explained in the Court's May 18, 2020 order, the complaint was subject to dismissal

because it failed to state a claim upon which relief may be granted against the defendant. The

Court gave plaintiff the opportunity to file an amended complaint to cure the defects. In doing so,

the Court clearly explained why the complaint was subject to dismissal, gave plaintiff clear

instructions about how to prepare the amended complaint, and cautioned him that his failure to

timely comply with the order would result in the dismissal of his case without further notice.

       Plaintiffs response was due to the Court on June 17, 2020. To date, however, he has

neither complied with the Court's order, nor sought additional time to do so. The Court gave

plaintiff meaningful notice of what was expected, cautioned him that his case would be

dismissed if he failed to timely comply, and gave him significant additional time to comply.

Therefore, the Court will dismiss this action at this time without prejudice due to plaintiffs

failure to comply with the Court's May 18, 2020 order and his failure to prosecute his case. See



                                                 1
  Case: 1:20-cv-00062-JMB Doc. #: 5 Filed: 07/08/20 Page: 2 of 2 PageID #: 19



Fed. R. Civ. P. 41(b); see also Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (a district

court has the power to dismiss an action for the plaintiffs failure to comply with any court

order); Dudley v. Miles, 597 F. App'x 392 (8th Cir. 2015) (per curiam) (affirming dismissal

without prejudice where pro se plaintiff failed to file an amended complaint despite being

cautioned that dismissal could result from failure to do so).

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED than an appeal from this dismissal would not be taken in

good faith.

       Dated this   gilt day of July, 2020.

                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE




                                                  2
